UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q/A (Amendment #1) (Mark One) [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the period ended September 30, 2012 []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 0-27845 BIG TREE GROUP, INC. (Name of registrant as specified in its charter) Colorado 90-0287423 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) South Part 1-101, Nanshe Area, Pengnan Industrial Park on North Yingbinbei Road in Waisha Town of Longhu District in Shantou, Guangdong, China (Address of principal executive offices) (Zip Code) (86)-754-8323888 (Registrant’s telephone number, including area code) not applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes[X]No[] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes[X]No[] Indicate by check mark whether the registrant is a large accelerated filed, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] Smaller reporting company [X] Indicate by checkmark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes[]No[X] Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the most practicable date: 96,078,960 shares of common stock are issued and outstanding as of November 5, 2012. EXPLANATORY NOTE This Amendment No. 1 to the Quarterly Report on Form 10-Q/A of Big Tree Group, Inc., formerly known as Transax International Limited, for the period ended September 30, 2012 is amending the Quarterly Report on Form 10-Q originally filed on November 13, 2012 (the “Original Report”). We are filing this Amendment No. 1 to reflect the restatement of our unaudited consolidated financial statements contained herein. As disclosed in our Current Report on Form 8-K as filed on April 8, 2013, we have determined that we incorrectly understated an obligation due to related parties and overstated additional paid -in capital at September 30, 2012 as a result of our failure to account for a related party obligation between our subsidiary Big Tree International Co., Ltd., a Brunei company ("BT Brunei"), and Mr. Lin and Ms. Zheng, our CEO and his wife, who were the prior shareholders of our subsidiary Shantou Big Tree Toys Co., Ltd., a Chinese company (“BT Shantou”). Additionally, we overstated accumulated other comprehensive income at September 30, 2012 and for the three and nine months ended September 30, 2012, we overstated comprehensive income. Please see Note 14 - Restatement contained in the Notes to Unaudited Consolidated Financial Statements appearing later in this Form 10-Q/A – Amendment No. 1 which further describes the effect of these restatements.In addition, we have amended the following sections of this report: Part I. Item 2. – Management’s Discussion and Analysis of Financial Condition and Results of Operations – Liquidity and Capital Resources This Amendment No. 1 to the Form 10-Q/A for the period ended September 30, 2012 also contains currently dated certifications as Exhibits 31.1, 31.2 and 32.1.No attempt has been made in this Amendment No. 1 to the Form 10-Q/A for the period ended September 30, 2012 to modify or update the other disclosures presented in the report as previously filed, except as set forth herein. This Amendment No. 1 on Form 10-Q/A does not reflect events occurring after the filing of the Original Report or modify or update those disclosures that may be affected by subsequent events. Accordingly, this Amendment No. 1 should be read in conjunction with our other filings with the SEC. i TRANSAX INTERNATIONAL LIMITED AND SUBSIDIARIES FORM 10-Q/A September 30, 2012 TABLE OF CONTENTS Page No. PART I - FINANCIAL INFORMATION Item 1. Financial Statements: Consolidated Balance Sheets - As of September 30, 2012 (unaudited) and December 31, 2011 1 Consolidated Statements of Operations and Comprehensive Income - For the Three Months and Nine Months Ended September 30, 2012 and 2011 (unaudited) 2 Consolidated Statements of Cash Flows - For the Nine Months Ended September 30, 2012 and 2011 (unaudited) 3 Notes to Unaudited Consolidated Financial Statements. 4 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations. 15 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 19 Item 4 Controls and Procedures. 19 PART II - OTHER INFORMATION Item 1. Legal Proceedings. 20 Item 1A. Risk Factors. 20 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 20 Item 3. Defaults Upon Senior Securities. 20 Item 4. Mine Safety Disclosures. 20 Item 5. Other Information. 20 Item 6. Exhibits. 21 We used in this report, the terms “Transax," "we," "our," and "us" or the “Company” refers to Big Tree Group, Inc.,a Colorado corporation formerly known as Transax International Limited, and its wholly-owned subsidiaries Big Tree International Co., Ltd., a Brunei company, ("BT Brunei") and Shantou Big Tree Toys Co., Ltd., a Chinese company (“BT Shantou”). ii CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING INFORMATION This report includes forward-looking statements that relate to future events or our future financial performance and involve known and unknown risks, uncertainties and other factors that may cause our actual results, levels of activity, performance or achievements to differ materially from any future results, levels of activity, performance or achievements expressed or implied by these forward-looking statements. Words such as, but not limited to, “believe, “expect," “anticipate," “estimate," “intend," “plan," “targets," “likely," “aim," “will," “would," “could," and similar expressions or phrases identify forward-looking statements. We have based these forward-looking statements largely on our current expectations and future events and financial trends that we believe may affect our financial condition, results of operation, business strategy and financial needs. Forward-looking statements include, but are not limited to, statements about: • Factors affecting consumer preferences and customer acceptance of new products; • Competition in the toy industry; • Loss of one or more key customers; • Dependence on third-party contract manufacturers; • Dependence on certain key personnel; • Inability to manage our business expansion; • Infringement by third parties on our intellectual property rights; • Our inadvertent infringement of third-party intellectual property rights; • PRC government fiscal policy that affect real estate development and consumer demand; • Availability of skilled and unskilled labor and increasing labor costs; • Lack of insurance coverage and the impact of any loss resulting from product liability or third party liability claims or casualty losses; • Violation of Foreign Corrupt Practices Act or China anti-corruption laws; • Economic, legal restrictions and business conditions in China; • Dilution attributable to our convertible preferred stock; • Impact of proposed one for 700 reverse stock split of our outstanding common stock; • Limited public market for our common stock; and • Potential conflicts of interest between our controlling shareholders and our shareholders. You should read thoroughly this report and the documents that we refer to herein with the understanding that our actual future results may be materially different from and/or worse than what we expect. We qualify all of our forward-looking statements by these cautionary statements including those made in Item 1A. Risk Factors of our Annual Report on Form 10-K for the year ended December 31, 2011, as amended, and our other filings with the Securities and Exchange Commission. Other sections of this report include additional factors which could adversely impact our business and financial performance. Moreover, we operate in an evolving environment. New risk factors emerge from time to time and it is not possible for our management to predict all risk factors, nor can we assess the impact of all factors on our business or the extent to which any factor, or combination of factors, may cause actual results to differ materially from those contained in any forward-looking statements. Except for our ongoing obligations to disclose material information under the Federal securities laws, we undertake no obligation to release publicly any revisions to any forward-looking statements, to report events or to report the occurrence of unanticipated events. These forward-looking statements speak only as of the date of this report, and you should not rely on these statements without also considering the risks and uncertainties associated with these statements and our business. iii PART 1 – FINANCIAL INFORMATION Item 1.Financial Statements. TRANSAX INTERNATIONAL LIMITED AND SUBSIDIARIES CONSOLIDATEDBALANCE SHEETS September 30, December 31, (As Restated) (As Restated) (Unaudited) ASSETS CURRENT ASSETS: Cash $ $ Accounts receivable (net of allowance of $26,718 and $26,578, respectively) Advance to suppliers and prepaid expenses Inventories Advances to suppliers-related parties Other receivable Total Current Assets NON-CURRENT ASSETS: Property, plant and equipment, net Intangible assets, net Total Assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY CURRENT LIABILITIES: Accounts payable and accrued expenses $ $ Advance from customers Salaries payable Taxes payable Due to related parties Other payable - Total Current Liabilities Total Liabilities SHAREHOLDERS' EQUITY: Series B convertible preferred stock (No par value, 5,000,000 shares authorized, 3,362,760 and 0 shares issued and outstanding at September 30, 2012 and December 31, 2011, respectively) - - Series C convertible preferred stock (No par value, 6,500,000 shares authorized, 6,500,000 and 0 shares issued and outstanding at September 30, 2012 and December 31, 2011, respectively) - - Common stock ($0.00001 par value; 100,000,000 shares authorized; 96,078,960 shares issued and outstanding at September 30, 2012 and December 31, 2011, respectively) Additional paid-in capital - - Retained earnings Accumulated other comprehensive income (loss) Total Shareholders' Equity Total Liabilities and Shareholders' Equity $ $ The accompanying notes are an integral part of these unaudited consolidated financial statements. - 1 - TRANSAX INTERNATIONAL LIMITED AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (Unaudited) Three Months Ended September 30, Nine Months Ended September 30, (As Restated) (As Restated) Revenues $ Cost of revenues Gross profit Operating expenses: Selling expenses General and administrative Total operating expenses Operating income Other income (expenses): Other income Interest (expenses) income ) 73 ) Total other income Net incomebefore income taxes Income taxes Net income $ Comprehensive Income: Net income $ Foreign currency translation (loss)gain ) Comprehensive income $ Basic and diluted incomeper common share Basic $ $ - $ $ - Diluted $ $ - $ $ - Basic weighted average common shares outstanding - - Diluted weighted average common shares outstanding - - The accompanying notes are an integral part of theseunaudited consolidated financial statements. - 2 - TRANSAX INTERNATIONAL LIMITED AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Nine Months Ended September 30, CASH FLOW FROM OPERATING ACTIVITIES: (As Restated) Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization expense Gain on disposition of property, plant and equipment - ) Changes in current assets and liabilities: Accounts receivable ) ) Advance to suppliers ) Prepaid expenses and other current assets ) ) Inventories ) ) Accounts payable and accrued expenses Due to related party Advances to suppliers-related parties - Other payables Taxes payable Advance from customers ) NET CASH USED IN OPERATING ACTIVITIES ) ) CASH FLOW FROM INVESTING ACTIVITIES: Purchase of intangible assets (software) - ) Proceeds from disposition of property, plant and equipment - Purchase of property, plant and equipment ) - NET CASH (USED IN) PROVIDED BY INVESTING ACTIVITIES ) CASH FLOW FROM FINANCING ACTIVITIES: Increase in due to related party NET CASH PROVIDED BY FINANCING ACTIVITIES EFFECT OF EXCHANGE RATE CHANGES ON CASH ) NET(DECREASE) INCREASE IN CASH ) CASH- beginning of period CASH - end of period $ $ SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION: Cash paid for taxes $ $ The accompanying notes are an integral part of these unaudited consolidated financial statements. - 3 - TRANSAX INTERNATIONAL LIMITED AND SUBSIDIARIES Notes to Unaudited Consolidated Financial Statements September 30, 2012 NOTE 1 – ORGANIZATION AND OPERATIONS Transax International Limited (“we”, “us”, “our,” or the "Company") was incorporated in the State of Colorado in 1987. Prior to December 2011, the Company, through its subsidiary, Medlink Conectividade em Saude Ltda (“Medlink Conectividade”) was an international provider of information network solutions specifically designed for healthcare providers and health insurance companies. On March 26, 2008, the Company executed a stock purchase and option agreement with Engetech, Inc., a Turks & Caicos corporation (controlled and owned 20% by Americo de Castro, director and President of Medlink Conectividade, and 80% by Flavio Gonzalez Duarte or assignees. In accordance with the terms and provisions of the agreement, the Company sold to the buyer 45% of the total issued and outstanding stock of its wholly-owned subsidiary, Transax Limited, which owned 100% of the total issued and outstanding shares of: (i) Medlink Conectividade, and (ii) Medlink Technologies, Inc., (“MTI”) a Mauritius corporation. However, the buyer defaulted on payments and on November 24, 2010, pursuant to an agreement, the buyer returned the 45 shares of Transax Limited held in escrow and forfeited its initial deposit of $937,700 in full and complete satisfaction of any amounts due to the Company. On April 4, 2011, pursuant to a Quota Purchase and Sale Agreement amongst Transax Limited, QC Holding I Participacoes S.A., a corporation organized under the laws of Brazil (“QC Holding”), and Medlink Conectividade, the Company sold 100% of its interest in Medlink Conectividade to QC Holding. On December 30, 2011, the Company entered into a Share Exchange Agreement (the “Share Exchange Agreement") with Big Tree International Co., Ltd., a Brunei company (“BT Brunei”) and its shareholder Lins (HK) International Trading Limited (“BT Hong Kong”). Under the Share Exchange Agreement, we exchanged 6,500,000 shares of our Series C Convertible Preferred Stock (the "Series C Preferred Stock") to acquire 100% of the issued and outstanding shares of BT Brunei from its sole shareholder BT Hong Kong. Each share of the Series C Preferred Stock is convertible into one share of our common stock after giving effect to a pending 1 for 700 reverse stock split (the “Reverse Stock Split”) and will represent approximately 65% of the issued and outstanding shares of our common stock,and is hereinafter referred to as the “Exchange”. On December 30, 2011, BT Hong Kong became a shareholder of the Company. The Share Exchange Agreement was approved by our Board of Directors on December 30, 2011 and no approval of our shareholders was necessary under Colorado law.The transaction will be accounted for as a reverse merger and recapitalization of BT Brunei whereby BT Brunei is considered the acquirer for accounting purposes and the 6,500,000 shares of our Series C Preferred Stock were accounted for as paid in capital ofour company. As a result of the consummation of the ShareExchange, BT Brunei and its subsidiary, Shantou Big Tree Toys Co., Ltd., a Chinese company (“BT Shantou”), are now our wholly-owned subsidiaries. After the acquisition of BT Brunei, we are in the business of toys sourcing, distribution and contractual manufacturing targeting international and domestic distributors and customers in the toys industry. Our main business focus is to function as a “one stop shop” for the sourcing, distribution and specialty manufacturing of toys and related products.The Company conducts these operations through both BT Brunei and ourBT Shantou subsidiary. We are located in Shantou City of Guangdong province, the geographical region well-known for toys manufacturing and exporting in China. We are not a manufacturer. We provide procurement services for international toy distributors and wholesalers, including identifying, evaluating, and engaging one or more local manufacturers, trading companies or distributors for the requested supply of toys, as well as original equipment manufacturing (“OEM”) services. The OEM services include engaging toy manufacturers directly or through other toy trading companies or distributors to either manufacture toys to specific specifications requested by our customers, or customize an existing toy product to meet our customer’s request such as through changes in mechanical functionality, appearance, physical dimension, and materials.For the first nine months of 2012, our OEM services generated about 30.5% of our total sales and procurement services accounted for approximately 69.5% of our total sales. We sources a wide variety of 800,000 toys made of plastic, wood, metal, wool, and electronic materials, primarily targeting children from infants to teenagers. We enable our customers to view these toys either through our website or at our extensive toy showroom of approximately 21,528 square feet located in Shantou, China. Customers can easily contact our online representatives for inquiry and place orders, or visit the toy showroom and choose from the displayed toy samples provided by our manufacturing partners. In 2009, BT Shantou developed a proprietary construction toy consisting of plastic pieces that can plug-in together to make a wide variety of objects, andwhich we refer to as the Big Tree Magic Puzzle (3D).We registered the patents for its utility model and appearance design in Hong Kong and mainland China during 2010 and 2011. On June 1, 2010, BT Shantou entered into a 10-year contract manufacturing agreement with a local toy manufacturer Shantou Xinzhongyang Toy Industrial Co., Ltd.(“Xinzhongyang”) to produce this proprietary toy under the name of Big Tree Educational Magic Puzzle (the “Big Tree Magic Puzzle”). - 4 - TRANSAX INTERNATIONAL LIMITED AND SUBSIDIARIES Notes to Unaudited Consolidated Financial Statements September 30, 2012 NOTE 2 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Basis of presentation The accompanying financial statements and related notes were prepared in accordance with accounting principles generally accepted in the United States of America (“U.S. GAAP”). The accompanying financial statements as of and for thenine months ended September 30, 2012 and 2011, reflect the consolidated financial position and result of operations of BT Brunei and BT Shantou, as BT Shantou became the wholly-owned subsidiary of BT Brunei in 2011. Foreign currency translation Our functional currency is the Chinese Renminbi (“RMB”).In accordance with Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) Section 830-20-35, the financial statements were translated into United States dollars using balance sheet date rates of exchange for assets and liabilities, and average rates of exchange for the period for the income statements.Net gains and losses resulting from foreign exchange transactions were included in the consolidated statements of operations and comprehensive income.Translation adjustments resulting from the process of translating the local currency financial statements into U.S. dollars are included in other comprehensive income or loss. RMB is not a fully convertible currency.All foreign exchange transactions involving RMB must take place either through the People’s Bank of China (the “PBOC”) or other institutions authorized to buy and sell foreign exchange.The exchange rate adopted for the foreign exchange transactions are the rates of exchange quoted by the PBOC, which are determined largely by supply and demand.Translation of amounts from RMB into United States dollars (“$”) was made at the following exchange rates for the respective periods: As of September 30, 2012 RMB 6.3190 to $1.00 As of December 31, 2011 RMB 6.3523 to $1.00 Three months ended September 30, 2012 RMB 6.3200 to $1.00 Three months ended September 30, 2011 RMB 6.4034 to $1.00 Nine months ended September 30, 2012 RMB 6.3085 to $1.00 Nine months ended September 30, 2011 RMB 6.4884 to $1.00 Use of estimates The preparation of financial statements in conformity with U.S. GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Significant estimates include the estimated useful lives of property and equipment.Actual results could differ from those estimates. Cash and equivalents We consider all highly liquid investments with maturities of three months or lessto be cash and equivalents. Accounts receivable Accounts receivable are recorded at the invoiced amount, net of an allowance for doubtful accounts. The allowance for doubtful accounts reflects our best estimate of the amount of probable credit losses in our existing accounts receivable. We determined the allowance based on historical write-off experience, customer specific facts and economic conditions. Bad debt expense is included in general and administrative expense, if any. Outstanding account balances are reviewed individually for collectability. Account balances are charged off against the allowance after all means of collection have been exhausted and the potential for recovery is considered remote. - 5 - TRANSAX INTERNATIONAL LIMITED AND SUBSIDIARIES Notes to Unaudited Consolidated Financial Statements September 30, 2012 Inventory We value inventories, consisting of finished goods only, at the lower of cost or market value. Cost is determined on the first in-first out method. We regularly review our inventories on hand and, when necessary, record a provision for excess or obsolete inventories based primarily on the current selling price. As of September 30, 2012 and December 31, 2011, there were no charges for inventory reserve provision. Advance to suppliers and prepaid expenses Advance to suppliers and prepaid expenses consist of (i) advance to suppliers for merchandise that had not yet been shipped, and (ii) prepaid advertising expenses. Property, plant and equipment Property, plant and equipment are recorded at cost.Expenditures for major additions and betterments are capitalized.Maintenance and repairs are expensed as incurred.Depreciation of property and equipment is computed by the straight-line method (after taking into account their respective estimated residual values) over the assets estimated useful lives.Upon sale or retirement of property, plant and equipment, the related cost and accumulated depreciation are removed from the accounts and any gain or loss is reflected in operations.Leasehold improvements, if any, are amortized on a straight-line basis over the lease period or the estimated useful life, whichever is shorter.Upon becoming fully amortized, the related cost and accumulated amortization are removed from the accounts. Impairment of long-lived assets In accordance with ASC 360, “Property, Plant and Equipment”, our long-lived assets, which include property, equipment and automobiles are reviewed for impairment whenever events or changes in circumstances indicate that the carrying amount of an asset may not be recoverable. We assess the recoverability of our long-lived assets by comparing the projected undiscounted net cash flows associated with the related long-lived asset or group of long-lived assets over their remaining estimated useful lives against their respective carrying amounts.Impairment, if any, is based on the excess of the carrying amount over the fair value of those assets.Fair value is generally determined using the asset’s expected future discounted cash flows or market value, if readily determinable.If long-lived assets are determined to be recoverable, but the newly determined remaining estimated useful lives are shorter than originally estimated, the net book values of the long-lived assets are depreciated over the newly determined remaining estimated useful lives.We determined there were no impairments of long-lived assets as of September 30, 2012 and December 31, 2011. Advance from customers Advance from customers represent prepayments to us for merchandise that had not yet been shipped to customers. Fair value of financial instruments We adopted ASC Topic 820, “Fair Value Measurements”, for our financial instruments.The fair value of a financial instrument is the amount at which the instrument could be exchanged in a current transaction between willing parties. The carrying amounts of our financial assets and liabilities, such as cash, accounts receivable, prepayments and other current assets, accounts payable, accrued expenses and other current liabilities, approximate their fair values because of the short maturity of these instruments. Revenue recognition policy and presentation: We follow the guidance of ASC 605, "Revenue Recognition,” and the Securities and Exchange Commission's Staff Accounting Bulletin (“SAB”) No. 104 and SAB Topic 13 for revenue recognition. In general, we record revenue when persuasive evidence of an arrangement exists, services have been rendered or product delivery has occurred, the sales price to the customer is fixed or determinable, and collectability is reasonably assured. - 6 - TRANSAX INTERNATIONAL LIMITED AND SUBSIDIARIES Notes to Unaudited Consolidated Financial Statements September 30, 2012 Revenues for our product sales are recognized when all four of the following criteria are met: (i) persuasive evidence of an arrangement exists through a formal purchase order or contract; (ii) delivery of the products has occurred and risks and rewards of ownership have passed to the customer; (iii) the selling price is both fixed and determinable based on agreement between us and our customer; and (iv) collectability is reasonably assured. For any advance payments from customers, revenues are deferred until such a time when all the four criteria mentioned above are fully met. Revenue is accounted for in accordance with the ASC 605-45, reporting revenue either gross as a principal or net as an agent depending upon the nature of the sales transaction. Revenue is recognized on a gross basis when the Company determines the sale meets the conditions of ASC 605-45, “Reporting Revenue Gross as a Principal versus Net as an Agent.” When the Company does not meet the criteria for gross revenue recognition under ASC 605-45,the Company reports the revenue on a net basis. In accordance with ASC 605-45-45, “Principal Considerations - Other Presentation Matters”, we report our revenues from sales of toys as follows: Revenue Recognition (1) For the Third Quarter of 2012 For the Third Quarter of 2011 Allocation of Revenues Gross Method Net Method Total Gross Method Net Method Total Revenues, excludingsalesreported on net basis $ - $ $ - $ Net Revenues from sales reported on net basis - $ $ - $ $ Total Revenues $ Revenue Recognition (1) For the Nine Months Ended September 30, 2012 For the Nine Months Ended September 30, 2011 Allocation of Revenues Gross Method Net Method Total Gross Method Net Method Total Revenues, excluding sales reported on net basis $ - $ $ - $ Net Revenues from sales reported on net basis - $ $ - $ $ Total Revenues $ (1)Certain revenues from our sales are based on a net reporting because they do not meet the criteria for gross reporting method pursuant to ASC 605-45-45.This means that all cost of purchases from those sales will be netted with the sales revenues generated by the sale of those toys. All other revenues from sales are based on gross reporting pursuant to criteria outlined in ASC 605-45-45, as follows: • we are the primary obligor to provide the product or services desired by our customers; • we have discretion in supplier selection. • we have latitude in establishing price; • we have credit risk – see Note 10 for customer concentrations and credit risk; and • we have inventory risk before customer order and upon customer return; Income taxes We account for income taxes under ASC 740, “Expenses – Income Taxes”. ASC 740 requires the recognition of deferred tax assets and liabilities for both the expected impact of differences between the financial statements and the tax basis of assets and liabilities, and for the expected future tax benefit to be derived from tax losses and tax credit carry forwards. ASC 740 additionally requires the establishment of a valuation allowance to reflect the likelihood of realization of deferred tax assets. - 7 - TRANSAX INTERNATIONAL LIMITED AND SUBSIDIARIES Notes to Unaudited Consolidated Financial Statements September 30, 2012 All of BT Shantou operations are in the PRC and are governed by the Income Tax Law of the People's Republic of China and local income tax laws (the PRC Income Tax Law”). Pursuant to the PRC Income Tax Law, we are subject to tax at a maximum statutory rate of 25% (inclusive of state and local income taxes). BT Brunei was incorporated in the State of Brunei Darussalam, and is not subject to any corporate income taxes in accordance to the laws and regulations of that country. Value added taxes Pursuant to the Provisional Regulation of China on Value Added Tax (“VAT”) and their rules, all entities and individuals that are engaged in the sale of goods in China are generally required to pay VAT at a rate of 17.0% of the gross sales proceeds received, less any deductible VAT already paid or borne by the taxpayer. Further, when exporting goods, the exporter is entitled to a portion of or a full refund of the VAT that it has already paid or borne. Comprehensive income(loss) Comprehensive income (loss) consists of net income and foreign currency translation adjustments, and is presented in our Consolidated Statements of Operationsand Comprehensive Income (Loss). Recently issued accounting pronouncements In July 2012, FASB issued Accounting Standards Update ("ASU") No.2012-02, Intangibles-Goodwill and Other (Topic 350): Testing Indefinite-Lived Intangible Assets for Impairment. ASU No.2012-02 simplifies the guidance for testing the decline in the realizable value (impairment) of indefinite-lived intangible assets other than goodwill. ASU No.2012-02 allows an entity the option of first performing a qualitative assessment to determine whether it is more likely than not that an indefinite-lived intangible asset is impaired. The amendments in this ASU are effective for annual and interim impairment tests performed for fiscal years beginning after September 15, 2012. Early adoption is permitted. The adoption of ASU No.2012-02 will not have a material impact on our consolidated financial statements. In September 2011, the FASB issued ASU No. 2011-08, Intangibles – Goodwill and Other, which simplifies how an entity is required to test goodwill for impairment. This ASU would allow an entity to first assess qualitative factors to determine whether it is necessary to perform the two-step quantitative goodwill impairment test. Under the ASU, an entity would not be required to calculate the fair value of a reporting unit unless the entity determines, based on a qualitative assessment, that it is more likely than not that its fair value is less than its carrying amount. The ASU includes a number of factors to consider in conducting the qualitative assessment.The ASU is effective for annual and interim goodwill impairment tests performed for fiscal years beginning after December15, 2011.The adoption of ASU 2011-08 did not have an impact on our consolidated financial statements. In June 2011, the FASB issued ASU No. 2011-05, Comprehensive Income (Topic 220): Presentation of Comprehensive Income. Under the amendments, an entity has the option to present the total of comprehensive income, the components of net income, and the components of other comprehensive income either in a single continuous statement of comprehensive income or in two separate but consecutive statements. The presentation option under current US GAAP to present the components of other comprehensive income as part of the statement of changes in stockholders’ equity has been eliminated. The amendments in this Update should be applied retrospectively. For public entities, the amendments are effective for fiscal years, and interim periods within those years, beginning after December 15, 2011. The adoption of ASU 2011-05 did not have an impact on our consolidated financial statements. A variety of proposed or otherwise potential accounting standards are currently under study by standard setting organizations and various regulatory agencies.Due to the tentative and preliminary nature of those proposed standards, we have not determined whether implementation of such proposed standards would be material to our consolidated financial statements. - 8 - TRANSAX INTERNATIONAL LIMITED AND SUBSIDIARIES Notes to Unaudited Consolidated Financial Statements September 30, 2012 NOTE 3 – ADVANCE TO SUPPLIERS AND PREPAID EXPENSES Advance to suppliers and prepaid expenses consisted of the following: September 30, December 31, Advance to suppliers $ $ Prepaid expenses Total $ $ Prepaid expenses reflect the amount paid for advertising that has not been utilized. NOTE 4 – OTHER RECEIVABLE Other receivable mainly consists of export tax refund from China's State Administration of Taxation. As a measure to encourage export, the Chinese tax code provides for a tax refund based on the amount and products exported by Chinese corporate taxpayers. The maximum statutory tax refund rate is approximately 17%. Other receivable consisted of the following: September 30, December 31, Tax refund receivable $ $ Other Total $ $ NOTE 5 – PROPERTY, PLANT AND EQUIPMENT Property, plant and equipment, consisted of the following: Estimated Life September 30, December 31, Office equipment 5 Years $ $ Vehicles 5 Years Machinery andequipment 3 Years Less: Accumulated depreciation ) ) $ $ Depreciation expenses amounted to $39,485 and $6,889 for the nine months ended September 30, 2012 and 2011, respectively. For the three months ended September 30, 2012 and 2011, depreciation expenses amounted to $17,999 and $3,460 respectively. NOTE 6 – INTANGIBLE ASSETS Intangible assets represent accounting software purchased in July 2011, which is amortized on a straight line basis over its useful life of 5 years. For thethree months ended September 30, 2012 and 2011, amortization expenses amounted to $764 and $915, respectively. For the nine months ended September 30, 2012 and 2011, amortization expenses amounted to $2,300 and $915, respectively. NOTE 7 – ADVANCE FROM CUSTOMERS Advance from customers represent prepayment to us for merchandise that had not been shipped to customers. Advance from customers amounted to $63,376 and $941,750 as of September 30, 2012 and December 31, 2011, respectively. - 9 - TRANSAX INTERNATIONAL LIMITED AND SUBSIDIARIES Notes to Unaudited Consolidated Financial Statements September 30, 2012 NOTE 8 – RELATED PARTY TRANSACTIONS Advances to suppliers - related parties Advances to suppliers - related parties reflect prepayments to related party suppliers for purchased toy products not yet received. As of September 30, 2012 and December 31, 2011, advances to suppliers - related parties consisted of the following: September 30, December 31, Universal Toys Xin Zhongyang - Total $ $ Due to related parties As of September 30, 2012 and December 31, 2011, due to related parties consisted of the following: September 30, December 31, (As Restated) (As Restated) Due to Wei Lin $ $ Due to Chaojun Lin Due to Guihong Zheng - Due to Universal Toys - - Due to Xin Zhongyang - Due to China Direct Investments, Inc. - Total $ $ Mr. Wei Lin is our Chairman and Chief Executive Officer.At September 30, 2012 and December 31, 2011, the balances due to Mr. Lin consisted of advances for working capital and funds due to Mr. Lin for the acquisition of BT ShantouThese advances bear no interest and are payable on demand. Chaojun Lin is the Deputy General Manager of BT Shantou since March 2004. The balances due to Mr. Chaojun Lin consisted of advances for working capital. These advances bear no interest and are payable on demand. Ms. Guihong Zheng is Mr. Wei Lin’s wife, and the amounts due consisted of advances for working capital. These advances bear no interest and are payable on demand. The controlling shareholder of Universal Toys (HK) Ltd. (“Universal Toys”) , is Mr. Xiaodong Ou, brother-in-law of Mr. Wei Lin. The controlling shareholder of Xin Zhongyang Toys Industrial Co. Ltd. (“Xing Zhongyang”), is Mr. Wein Lin and his wife. The $2.0 million due to Xin Zhongyang primarily consisted of advances for working capital. These advances bear no interest and are payable on demand. China Direct Investments, Inc. is a principal shareholder of the Company. The balance on September 30, 2012 consisted of amounts China Direct Investments, Inc. advanced to the Company to pay certain legal and accounting fees. These advances bear no interest and are payable on demand. NOTE 9 - OTHER PAYABLE On September 30, 2012 other payable of $211,888 consisted of social security liability payable. - 10 - TRANSAX INTERNATIONAL LIMITED AND SUBSIDIARIES Notes to Unaudited Consolidated Financial Statements September 30, 2012 NOTE 10– CONCENTRATIONS AND CREDIT RISK (i) Customer Concentrations Customer concentrations for the nine months ended September 30, 2012 and 2011were as follows: Net Sales Accounts Receivable For nine months ended September 30 September 30, December 31, Pacific Toys (HK) Ltd - 10.0% - 22.7% Aowei Trade 15.1% - 28.9% - Poundland Far East Ltd 7.3% 8.8% 3.4% 10.2% Dheeraj Impex - - - 13.5% Total 25.7% 30.3% 35.2% 46.4% A reduction in sales from or loss of such customers would have a material adverse effect on our results of operations and financial condition. (ii) Vendor Concentrations Vendor purchase concentrations for September 30, 2012 and 2011were as follows: Net Purchases Accounts Payable For nine months ended September 30 September 30, December 31, Universal Toys (HK) Ltd(1) 4. 8% 83.3% 5.7% - Changtai Toys (Prosperous Toys) 47.0% - 31.8% 24.8% Yintai International(Win Tide) 28.5% - 15.8% 11.9% Jiada Toys 7.4% - 31.5% - Shantou Wanshun Toys - - 11.2% 33.5% Jinwei Corp Ltd. - - - 21.7% Total 87.7% 83.3% 96.0% 91.9% Universal Toys is a related party, whose sole shareholder is Mr. Xiaodong Ou, the brother-in-law of Mr. Wei Lin, our Chairman and CEO. See Note 8 – Related Party Transactions. (iii) Credit Risk Financial instruments that potentially subject us to significant concentration of credit risk consist primarily of cash and equivalents.As of September 30, 2012, substantially all of our cash and equivalents were held by major financial institutions located in the PRC, none of which are insured.However, we have not experienced losses on these accounts and management believes that the Company is not exposed to significant risks on such accounts. (iv)Foreign Currency Risk We cannot guarantee that the current exchange rate will not fluctuate. There is always the possibility that we could post the same amount of profit for two comparable periods, and because of a fluctuating exchange rate actually post higher or lower profit depending on exchange rate of RMB converted to U.S. dollars on that date.The exchange rate could fluctuate depending on changes in the political and economic environments without notice. - 11 - TRANSAX INTERNATIONAL LIMITED AND SUBSIDIARIES Notes to Unaudited Consolidated Financial Statements September 30, 2012 NOTE 11 - EARNINGS PER SHARE In conjunction with the BT Brunei reverse acquisition of the Company on December 30, 2011, we issued Series B convertible preferred stock (“Series B Preferred Stock”) which is convertible into 820,016 shares of our common stock and Series C Preferred Stock which is convertible into 9,042,744 shares of our common stock, giving effect to the Reverse Stock Split. Conversion is conditioned on the Company effecting the Reverse Stock Split which has not been consummated as of September 30, 2012, and only after all relevant filings have been cleared and approved by regulatory agencies. Because the conditions could only be satisfied after the end of the reporting period of this report, in accordance with ASC 260 Earnings per Share, these shares were not included in the dilutive earnings per share (EPS) calculation. NOTE 12 - STOCKHOLDERS’ EQUITY On December 30, 2011, we entered into debt exchange agreementswith the holders of $848,878 in our outstanding debt whereby we exchanged 820,016 shares of our Series B Preferred Stock”) for this debt.The following table sets forth the name of the debt holder, amount of debt exchanged and number of shares exchanged: Name of Holder of Debt Amount of Debt to be Exchanged No. of Shares of Series B Convertible Preferred Stock to be Exchanged Stephen Walters $ Carlingford Investments Limited CFO Oncall, Inc. China Direct Investments, Inc.* Total $ *China Direct Investments, Inc. purchased this debt acquired from Stephen Walters for $75,000 pursuant to a Bill of Sale and Assignment dated December 30, 2011. Each share of the Series B Preferred Stock is automatically convertible into one share of our common stock after giving effect tothe Reverse Stock Split following the date on which we shall have filed Articles of Amendment to our Articles of Incorporation with the Secretary of State of Colorado increasing the number of our authorized shares of our common stock or upon completion of the Reverse Stock Split without any action of the holders of the Series B Preferred Stock.The number of shares in which the Series B Preferred Stock are convertible into is not subject to adjustment unless, during the time the shares are outstanding, we were to declare a stock dividend or make other distributions of our common stock or if we were to merge with or transfer our assets to an unrelated entity. On December 30, 2011, we entered into a Share Exchange Agreement with BT Brunei and its shareholder BT Hong Kong. Under the Share Exchange Agreement, we exchanged 6,500,000 shares of our Series C Preferred Stock to acquire 100% of the issued and outstanding shares of BT Brunei from its sole shareholder BT Hong Kong. Each share of the Series C Preferred Stock is convertible into one share of our common stock after giving effect to the Reverse Stock Split and will represent approximately 65% of the issued and outstanding shares of our common stock The Share Exchange Agreement was approved by our Board of Directors on December 30, 2011 and no approval of our shareholders was necessary under Colorado law.The transactionwas accounted for as a reverse merger and recapitalization of BT Brunei whereby BT Brunei is considered the acquirer for accounting purposes and the 6,500,000 shares of our Series C Preferred Stock were accounted for as paid in capital ofour company. As a result of the consummation of the ShareExchange, BT Brunei and its subsidiary BT Shantou are now our wholly-owned subsidiaries. As compensation for services under the December 30, 2011 consulting agreement we entered into with China Direct Investments, Inc. and its affiliate Capital One Resource Co., Ltd. (collectively, “China Direct”), we issued China Direct Investments, Inc. 2,542,743 shares of our Series B Preferred Stock.Each share of the Series B Preferred Stock is convertible into one share of our common stock after giving effect to the Reverse Stock Split.The services China Direct provided to us included an evaluation of several different business opportunities, including the acquisition of BT Brunei and BT Shantou. The Series B Preferred Stock issued to China Direct will be accounted for as an expense of our company prior to the reverse merger and recapitalization with BT Brunei and the resulting effect in net equity was eliminated upon completion of the reverse merger and recapitalization with BT Brunei. - 12 - TRANSAX INTERNATIONAL LIMITED AND SUBSIDIARIES Notes to Unaudited Consolidated Financial Statements September 30, 2012 On September 12, 2012, we entered into a consulting agreement with Pearl Group Advisors, Inc. (“Pearl Group”) to engage Pearl Group to provide us with sales consulting and managerial services related to our operations in North America for a period terminating on January 31, 2013. The consulting agreement provides that we shall issue Pearl Group 200,000 shares of our post-reverse-split common stock immediately following the effectiveness of the pending 1:700 reverse stock split of our common stock. The shares have not been issued as of September 30, 2012. Since these shares can not be issued until the reverse stock split is approved by shareholders at the special meeting on November 20, 2012, they will be reflected in our financials once approval is received by the shareholders on November 20, 2012. NOTE 13 - SUBSEQUENT EVENT On October 30, 2012, we filed a Proxy (DEF 14A) with the SEC for a notice of special meeting of shareholders to be held on November 20, 2012. We are requesting a vote on the following items: • articles of amendment to our articles of incorporation changing our corporate name to “Big Tree Group, Inc.”; • a 1:700 reverse stock split of our outstanding common stock; • articles of amendment to our articles of incorporation to permit action by our shareholders by majority written consent. The board of directors has fixed the close of business on October 22, 2012 as the record date for determining the shareholders that are entitled to notice of and to vote at the special meeting. NOTE 14 – RESTATEMENT The Company’s consolidated financial statements have been restated as of September 30, 2012 and for the three and nine months ended September 30, 2012. On April 3, 2013, we determined that we incorrectly understated an obligation due to related parties and overstated additional paid -in capital. On July 5, 2runei acquired 100% of the equity interest inBT Shantou from Mr. Lin and Ms. Zheng at the price of RMB 5,000,000, representing the capital contributed by Mr. Lin and Ms. Zheng to BT Shantou. Previously, in consolidation, we erroneously reduced amounts due to related parties in order to eliminate BT Brunei’s investment in BT Shantou instead of reducing additional paid-in capital. Accordingly, we restated our consolidated balance sheet at September 30, 2012 to properly reflect an increase in amounts due to related party, Mr. Lin of $791,265, we reduced additional paid-in capital by $691,748, we reduced retained earnings by $5,297, and we reduced accumulated other comprehensive income by $95,486 The correction of this accounting error resulted in an increase in total liabilities of $791,265 and a reduction in shareholders’ equity of $791,265. Additionally, for the three and nine months ended September 30, 2012, weincreased (decreased)comprehensive income by $1,266 and ($94,220) on the consolidated statement of operations and comprehensive income. The restatement did not affect net income or net income per common share. - 13 - TRANSAX INTERNATIONAL LIMITED AND SUBSIDIARIES Notes to Unaudited Consolidated Financial Statements September 30, 2012 Accordingly, the Company’s consolidated balance sheet at September 30, 2012 and for the three and nine months ended September 30, 2012, the consolidated statement of operation and comprehensive income (loss) has been restated herein. The effect of correcting this error in the Company’s consolidated financial statements at September 30, 2012 and for the three and nine months ended September 30, 2012 are shown in the table as follows: Consolidated Balance Sheet data September 30 2012 As previously reported Adjustments to Restate Restated Total Assets $ $
